Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation to include a flat coil, wherein at least two inductive coupling elements of said static element or of said rotatable element are arranged concentrically must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-31, 36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai  (US 5,747,894) in view of Sugino et al. (2014/0091635) 

Re Claim 21; Hirai discloses a device for applying fluids, for attaching as a tool to a robot arm, comprising: 
a static element (Fixed section, Fig. 1, also see Col 2 line 58-67), 
a rotatable element (Rotary section), and 
a coupling point, (FA connector section) wherein said coupling point connects said static element and said rotatable element to each other in a rotatable manner, and said coupling point (FA connector section) has inductive coupling elements (2), both on said static element side and on said rotatable element side, which are arranged in such a manner that inductive energy and/or signal transmission are/is rendered possible across said coupling point. (Fig. 1, Col. 1 line 5-10)
Hirai further discloses that the coils are let into the end daces of the respective elements on which the coupling point is located. (Fig 1 and 2) and wherein at least two inductive coupling elements (the coils) of said static elements or of said rotatable element are arranged concentrically. (Fig. 1 concentrically is understood as having a common center, as circles as shown in Fig. 2 disclosing the detail of the coil has a common center with the secondary coil).
Hirai does not disclose that the coils are flat. 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to replace the coils disclosed by Hirai with a flat coil disclosed by Sugino motivated by the desire to keep a small/portable form factor of the device so that its portable and also transfer power effectively. 

Re Claim 23; Hirai discloses wherein - said static element (Fixed side) comprises signal and/or data processing electronics for converting digital signals to analog signals, and/or analog signals to digital signals (9);  
said rotatable element (rotary section) comprises signal and/or data processing electronics for converting digital signals to analog signals and/or analog signals to digital signals (11) (Fig. 1).

Re Claim 24; Hirai discloses wherein said signal and/or data processing electronics is realized in said static element and said rotatable element and matched to each other so as to enable serial transmission of signals and/or data. (Fig. 1)

Re Claim 25; Hirai discloses wherein the device facilitates signals to be transmitted bidirectionally between said static element and said rotatable element (Fig. 1)

Re Claim 26; Hirai discloses wherein said bidirectional transmission is made via respectively mutually corresponding coupling elements in said static element and said rotatable element for only one transmission direction in each case. (Fig. 1).
Re Claim 27; Hirai discloses wherein at least one inductive coupling element and a host controller. 
Hirai does not disclose one inductive coupling element is enclosed with a microprocessor in a common capsule.
However inductive coupling element enclosed with a microprocessor in a common capsule is known and it would have been obvious to have enclosed the inductive coupling element with a microprocessor in a common capsule motivated by the desire to keep a small/portable form factor of the device so that its portable.


Re Claim 28; Hirai discloses wherein - an inverter (1), for converting direct voltage to alternating voltage that can be carried to an inductive coupling element, is arranged in said static element; and/or - a rectifier,(3)  for converting alternating voltage to direct voltage that can be carried from an inductive coupling element, is arranged in said rotatable element.(Fig. 1)

Re Claim 29; Hirai discloses wherein - a modulator or a demodulator (9) is assigned to at least one inductive coupling elements of said static element; and/or - a modulator or a demodulator (11) is assigned to at least one inductive coupling elements of said rotatable element ;( Fig. 1)

Re Claim 30; Hirai discloses wherein the modulator (9) is assigned to an inductive coupling element of said static element, and a demodulator (11) is assigned to another inductive coupling element of said static element. (Fig. 1)

Re Claim 31; Hirai discloses wherein a modulator (11) is assigned to an inductive coupling element of said rotatable element, and a demodulator (9) is assigned to another inductive coupling element of said rotatable element. (Fig. 1)

Re Claim 36; Hirai discloses wherein said static element is communicatively connectable or connected to a process controller (8). (Fig. 1)

Re Claim 38; Hirai discloses wherein a storage medium is arranged in said rotatable element on which switching intervals for opening and closing the valve needle(s) are stored. (Col. 5 line 10-15)

Re Claim 39; Hirai discloses wherein said rotatable element and/or said static element comprise(s): sensor(s) for measuring the pressure; sensor(s) for measuring the temperature; heating element(s), and combinations thereof. (Col. 4 line 30-40)

Re Claim 40; Hirai discloses wherein said rotatable element and said static element comprise at least one line for carrying compressed air and/or the fluid. (Fig. 1 hydraulic pressure)


Claims 33-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Sugini and further in view of  Herre (US 2010/0274378)

Re Claim 33; Hirai discloses wherein said rotatable element has at least one outlet valve (the valve on the branched fluid pipe 12 and also discloses Parallel-serial conversion circuit 7 has also an operation processing function and sequentially provides signals to solenoid valve control circuit 6 to control a plurality of solenoid valves 13 of fluid branching section 12. (See Fig. 1) 
Hirai does not disclose wherein the outlet valve is a valve needle.
However Herre discloses wherein the outlet valve having a valve needle. (Par. 0050).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a valve needle to the branched fluid pipe of Hirai in order to control the flow of fluid effectively so that an adequate amount of fluid is dispensed when needed. 

Re Claim 34; Hirai discloses wherein said outlet valve is controlled via a solenoid valve. (Col.1 line 57-60)

Re Claim 35; Hirai discloses wherein said rotatable element has at least one sensor that senses the position of said valve and is arranged, in such a manner, that the position(s) is transmitted to the signal and/or data processing electronics of said rotatable element. (Col. 4 lines 30-45)

Re Claim 36; Hirai discloses wherein said static element is communicatively connectable or connected to a process controller (8). (Fig. 1)

Re Claim 37; Hirai discloses wherein said signal and/or data processing electronics of said rotatable element is designed in such a manner that the position(s) of said valve needle(s) 
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Applicant argues Hirai does not disclose flat coils that are let into the end faces of the respective elements and also does not disclose at least two inductive coupling elements are arranged concentrically. 
However the examiner respectfully disagree. The combination of Hirai in view of Sugino discloses the claimed invention. For instance as shown in Fig. 2, Hirai discloses two coils which are arranged concentrically and are let into the end faces the respective element. Hirai does not disclose that the coils are flat. The examiner modified the rejection by introducing Sugino who discloses two coils which are flat, concentric and faces each other and provided a motivation why one would modify Hirai with Sugino. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL KESSIE/
03/02/2021
Primary Examiner, Art Unit 2836